PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 9,364,071
Issue Date: June 14, 2016
Application No. 14/490,666
Filed: September 18, 2014
Attorney Docket No. SSI201402
:
:
:     DECISION  ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.378 (b), filed December 21, 2020, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is GRANTED.

This patent expired on June 14, 2020, for failure to pay the three and one-half year maintenance fee.  

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

It is noted that petitioner has submitted a COVID-19 statement of delay for the Petition to Accept Unintentionally Delayed Payment of Maintenance Fee for the present petition.  However, as provided in the June 29th Notice, payments of maintenance fees for small and micro entities were extended until September 30, 2020, provided that the maintenance fee payment including any surcharge fees that are due is accompanied by a COVID-19 delay of statement. In this case, the application expired on June 15, 2020, for failure to pay the three and one-half year maintenance fee. A sua sponte waiver of the petition fee for a delayed payment of maintenance fee was not provided for in the CARES Act relief notices.  As a result, the sua sponte waiver is not acceptable and petitioner is required to pay the petition fee under 37 CFR 1.17(m). As authorized, the petition fee of $1,050.00 and the three and one-half year maintenance fee of $1,000.00 has been charged to applicant’s deposit account.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.
.
The patent file is being forwarded to Files Repository.


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions